Citation Nr: 1507245	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a lumbosacral spine disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for right knee disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), regional office (RO), in Detroit, Michigan.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a videoconference hearing before the Board.  A hearing was scheduled for January 2015; however, it appears the notice of the hearing was sent to an incorrect address and was returned undeliverable.  The record contains a July 2014 communication from the Veteran's representative that lists an address on [C.] Avenue in Grand Rapids, Michigan, as well as a written statement from the Veteran dated in July 2014 that lists an address on [T.] Street in Grand Rapids.  Both of these addresses are different from the one to which the notice of the hearing was sent.  

To ensure full compliance with due process requirements, a remand is required to again schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  The notice of the hearing should be sent to the Veteran's current mailing address, which may be at one of the two addresses referenced above.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the docket number of this appeal.  Send the notice of the hearing to his current mailing address, which may be at one of the two addresses referred to above (either [C.] Avenue or [T.] Street in Grand Rapids).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

